DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (US PG Pub 2001/0039893) in view of Okamura et al. (US PG Pub 2017/0255152).
For claim 1:  Kawakami et al. teaches a printing device 10 comprising: a main body 12; an opening/closing cover 18 configured to be coupled to the main body 12 and configured to move to an open position or a closed position (as seen between Figs. 1 and 2, see paragraph 11); a roll paper holder 14 configured to be provided on the main body 12 and configured to accommodate a first roll paper R; and a remaining amount detecting section PE, 160, CPU (see Fig. 11, see paragraph 102, the paper end detector, circuit 160 and CPU operating to determine if there is paper) configured to detect a remaining amount of the first roll paper accommodated in the roll paper holder, wherein the remaining amount detecting section is configured to shift from a first state in which the remaining amount of the first roll paper is not detected to a second state in which the remaining amount of the first roll paper is detected with movement of the opening/closing cover from the open position to the closed position (see Fig. 11, paragraph 102, the system PE, CPU, 160 operating as the detecting section for the paper includes a delay that renders its results subordinate to the input from sensor CO and when the cover is in an open position, notification by the sensor PE is subordinated; see also paragraph 98).  Kawakami does not teach that the sensor is a remaining amount detecting sensor but instead a presence and paper end detecting sensor.  However, Okamura et al. teaches a paper end sensor adapted to detect a remaining amount in addition to the presence of paper stored in a paper feeder (see paragraph 43).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Kawakami et al. to utilize a paper sensor which detects a remaining amount and a termination of the presence of paper as taught by Okamura et al. for the purpose of knowing how much can be printed without providing additional paper.
For claim 2:  The combination of Kawakami et al. and Okamura et al. teaches the printing device according to claim 1 and Kawakami et al. teaches that the opening/closing cover has an abutting portion (see paragraphs 23, 30, lever of the cover), the main body has a switching portion (see paragraph 30, first switch upon which lever abut when the cover is opened), and the switching portion is pressed against the abutting portion with the movement of the opening/closing cover from the open position to the closed position to shift the remaining amount detecting section from the first state to the second state (see paragraphs 30 and 31).
For claim 4:  The combination of Kawakami et al. and Okamura et al. teaches the printing device according to claim 1 and Kawakami et teaches that the remaining amount detecting section shifts from the first state to the second state by moving from a first position where the remaining amount of the first roll paper is not detected to a second position where the remaining amount of the first roll paper is detected (see paragraphs 23-31, the movement of the first lever changes the state of the system comprising CO, PE, CPU, 160 to not perform the second interruption process as a result of detection).
For claim 5:  The combination of Kawakami et al. and Okamura et al. teaches the printing device according to claim 1 and Kawakami et teaches the remaining amount detecting section shifts from the second state to the first state with the movement of the opening/closing cover from the closed position to the open position (see paragraphs 23-31 and paragraph 102, detection by movement of the lever changes the system to detect the remaining paper and respond to a remaining paper termination).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (US PG Pub 2001/0039893) and Okamura et al. (US PG Pub 2017/0255152) as applied to claim 2 above, and further in view of Iso (US PG Pub 2007/0278083).
For claim 3:  The combination of Kawakami et al. and Okamura et al. teaches the printing device according to claim 2 and Kawakami et al. teaches a button switching sensor but does not specify that the switching portion includes a movable portion that is movably provided on the main body and an urging member that urges the movable portion in a direction opposite to a direction in which the movable portion is pressed by the abutting portion, and the movable portion presses the remaining amount detecting section to shift the remaining amount detecting section from the second state to the first state when the movable portion moves in a direction urged by the urging member.  However, Iso teaches a button switching sensor that is constructed of a movable portion 14, 26, 27 that is provided on the main body, an urging member 25 that urges that movable portion in the opposite direction from which the movable portion is pressed by an abutting portion (see Fig. 3, paragraph 46, abutment occurs from the top of the key downward, the spring 25 opposes this abutment and restores the key in the absence of abutment), the movable portion pressing to indicate information (see Fig. 3, pressing element 27, 34, 36 to detect abutment).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Kawakami et al. and Okamura et al. to use these structures as taught by Iso for the switch detector in Kawakami et al. for the purpose of forming an accurate switch and lever sensor.
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record or any obvious combination thereof teaches the printing device of claim 1 further comprising a partition portion configured to be installed on the roll paper holder and having a sidewall configured to contact a side surface of a second paper roll, a detection assistance section provided on the partition portion wherein the assistance section shifts from a third state to a fourth state with the movement of the cover as required by claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/             Primary Examiner, Art Unit 2853